Exhibit 99,1 PRESS RELEASE Playlogic Entertainment, Inc. updates fiscal year 2008 outlook Amsterdam / New York, March 20, 2009 - Playlogic Entertainment, Inc. (Nasdaq OTC: PLGC.OB)announced today that it expects net loss and loss per share for the FY 2008 despite the financial outlook previously provided on November 14, 2008. Net loss for the FY 2008 is expected to be between $9.0 million and $10.0 million. Loss per share for the FY 2008 is expected to be between -/-$0.21 and -/-$0.23. The revised expectations are the result of the current economic crisis combined with a significant one time additional impairment on capitalized software of between $4.0 million and $5.0 million and the shift in product release dates from 2nd HY 2008 to the 1st HY Playlogic is continuing it’s investment in new releases and IP resulting in substantial growth in revenues and Playlogic expects to be profitable for the fiscal year Playlogic expects to publish 12 games on different platforms (28 SKU’S) in 2009 among which the highly expected “Fairytale Fights” (PS3, Xbox 360, PC), the movie based “They Came from Upstairs” (Wii, DS, PS2, PC) and “Infernal” (Xbox Mr. R.
